Exhibit 10.1

ACTIVE POWER, INC.
CASH INCENTIVE PLAN


1.    Purpose. The Active Power, Inc. Cash Incentive Plan (the “Plan”) was
adopted by the Compensation Committee of the Board of Directors of Active Power,
Inc. (the “Company”) to promote the interests of the Company and to be effective
as of February 10, 2016. The Plan is intended to provide for the issuance of
cash awards to employees, directors and other service providers of the Company
or its Affiliates.
2.    Definitions. Capitalized terms used but not otherwise defined herein shall
have the meanings set forth below:
“Administrator” means the Committee unless the Board elects to administer the
Plan in which case the “Administrator” means the Board.
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
“Board” means the Board of Directors of the Company.
“Committee” means the Compensation Committee of the Board of Directors of the
Company.
3.    Awards. The Administrator may grant awards under this Plan to employees,
directors and other service providers of the Company or its Affiliates. All
awards will be denominated in and settled in cash. Awards will vest and be
settled pursuant to the terms and conditions determined by the Administrator,
which conditions may include continued service, the achievement of individual
performance goals, performance goals related to the Company or any division or
department of the Company or any of their Affiliates or any combination thereof.
4.    Administration of the Plan. The Plan shall be administered by the
Administrator. The Administrator shall have the power and authority to
prescribe, amend and rescind rules and procedures governing the administration
of this Plan, including, but not limited to, the full power and authority (a) to
interpret the terms of this Plan, (b) to determine the rights of any person
under this Plan, or the meaning of requirements imposed by the terms of this
Plan or any rule or procedure established by the Administrator, (c) to
accelerate the vesting of any award and (d) delegate any of its authorities,
duties or responsibilities under the Plan to a committee of the Board or any
officer or employee of the Company. Each action of the Administrator shall be
binding on all persons who receive awards under the Plan or otherwise benefit
under awards granted pursuant to the Plan.
5.    Taxes. The Company shall be entitled, if necessary or desirable, to
withhold (or secure payment from any person in lieu of withholding) the amount
of any withholding or other tax due with respect to the Company with respect to
any amount payable under any award granted pursuant to this Plan, and the
Company may defer such payment or issuance unless indemnified to its
satisfaction.




--------------------------------------------------------------------------------

Exhibit 10.1

6.    Rights of Participants. Nothing in this Plan or in any award agreement
shall interfere with or limit in any way the right of the Company or any of its
Affiliates to terminate any person’s service relationship at any time (with or
without cause), nor confer upon any person any right to continue in the service
of the Company or any of its Affiliates for any period of time or to continue
such person’s present (or any other) rate of compensation. No person shall have
a right to be selected as a recipient of an award or, having been so selected,
to be selected again as a recipient. There is no obligation for uniformity of
treatment of recipients of awards under this Plan.
7.    Amendment, Suspension, and Termination of Plan. The Administrator may
suspend or terminate the Plan or any portion thereof at any time and may amend
the Plan or any award granted pursuant to the Plan from time to time in such
respects as the Administrator may deem advisable; provided that no such
amendment, suspension, or termination shall materially impair the rights of
recipients of awards previously granted without the consent of the holders
affected thereby, except to the extent provided for in any award agreement.
8.    Award Agreements. In the event of any inconsistency or conflict between
any of the provisions of this Plan and any of the provisions of any award
agreement, such provisions of such award agreement shall control.

- 2 -





